Citation Nr: 0321618	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1995 to January 1999.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, DC, which granted 
service connection for status post open reduction internal 
fixation due to a right knee fracture of the femoral condyle, 
with osteochondritis dessican lesions, rated 10 percent 
disabling.  In the same decision, the RO denied service 
connection for sinusitis.  In his notice of disagreement with 
that decision the veteran expressly limited his appeal to the 
matter of the rating for his right knee disability.  
Jurisdiction over the veteran's claims file was transferred 
to the St. Petersburg, Florida, RO.  At his request, the 
veteran was scheduled for a Travel Board hearing in June 
2003.  He failed to appear for the hearing.  


FINDING OF FACT

Throughout the appeal period, the veteran's right knee 
disability has been manifested by painful motion with X-ray 
evidence of arthritis, with no more than slight instability 
and/or subluxation.  


CONCLUSION OF LAW

A combined 20 percent rating for the veteran's right knee 
disability, based on a formulation of 10 percent for internal 
derangement and 10 percent for arthritis with painful motion, 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  Well-
groundedness is not an issue.  In the November 1999 decision, 
in a January 2001 statement of the case, and in a January 
2003 supplemental statement of the case, the veteran was 
notified of the evidence necessary to substantiate his claim, 
and of what was of record.  In an April 2001 letter, he was 
notified what evidence he needed to submit in order to 
substantiate his claim for an increased rating, and what 
evidence VA would obtain.  The letter specifically cited the 
VCAA; it explained that VA would make reasonable efforts to 
help the veteran get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
accorded VA examinations.  He has not identified any further 
pertinent evidence that is outstanding.  VA's duties to 
notify and assist the veteran are met.  

Background

Essentially, the veteran contends that the service-connected 
right knee disability is more severe than reflected by the 
current 10 percent evaluation.  As noted, the RO granted 
service connection for the veteran's right knee disability, 
rated 10 percent disabling, in November 1999.  Service 
medical records show the veteran injured his right knee in 
1996 when he fell while running in sand, and intermittent 
right knee pain manifested shortly thereafter.  
Osteochondritis dessicans of the right knee was diagnosed 
during service, and in June 1998 the veteran underwent an 
open reduction, bone graft, and internal fixation of the 
right knee.  
On VA examination in August 1999, the veteran complained of 
right knee pain with popping and locking.  He reported that 
he was unable to stand for long periods of time.  Flare-ups 
of right knee pain, with associated swelling, occurred two to 
three times monthly.  The veteran did not use crutches or 
braces to alleviate right knee symptoms or aid in ambulation.  
The examiner noted that the veteran limped "all the time."  
On examination, the knee was swollen on the lateral side of 
the patella.  There was no evidence of malunion or nonunion, 
and the right knee was not tender.  There was full range of 
right knee motion and there was no effusion in the joint.  
There was no shortening of the leg, and there were no 
constitutional signs of bone disease.  The examiner noted a 
well-healed surgical incision at the right knee, 
approximately 51/2 inches long, and two arthroscopy holes.  X-
rays of the right knee revealed narrowing of the joint space 
in the medial compartment area.  An unfused anterior tibial 
tubercle was noted.  The diagnosis was status post right knee 
fracture of the medial femoral condyle, with screws inserted.  

VA outpatient records dated from January 2000 to July 2002 
show the veteran was treated for right knee disability.  An 
outpatient record dated in January 2000 indicates that he 
complained of right knee pain that had worsened over the 
prior few months.  He stated that he was unable to stand or 
sit for long periods of time due to right knee pain, and 
there was associated intermittent swelling.  The examiner 
reported that the veteran was in tears earlier as he tried to 
get up from sitting and his right knee "caught."  He also 
had severe problems when attempting to extend his right knee 
from a bent position.  The examiner reported the veteran was 
in pain when ambulating.  On July 2000 physical examination 
there was mild right knee effusion.  There was right knee 
pain on all movement, especially on flexion and compression.  
There was no laxity, but there was marked medial and 
subpatellar pain.  A November 2000 outpatient record shows 
that the veteran complained of sharp medial right knee pain, 
with intermittent effusion, popping, and catching.  
Examination did not reveal any varus or valgus instability.  
There was medial joint line tenderness, palpable 
infrapatellar crepitus, and 1 to 2+ effusion.  The diagnosis 
was right knee pain with mechanical symptoms.

On VA examination in January 2001, the veteran complained of 
continuing right knee pain, with associated weakness and 
stiffness that caused him to limp when walking.  He was 
taking Naproxen to alleviate the symptoms, but the right knee 
would still swell "on and off."  He reported that his right 
knee lacked endurance, and the right knee symptoms became 
aggravated if he walked more than 200 feet, if he lifted over 
20 pounds, and if he attempted to attain a squat position.  
He stated that he walked with a limp following any 
aggravation of the right knee symptoms, and favored his left 
leg when he worked or when he needed to stand still for more 
than 10 or 15 minutes.  Resting with his right leg raised, 
along with cold compresses and Naproxen, offered some relief 
from the right knee pain.  

The veteran entered the examination room with a mild right 
limp and antalgic gait.  He demonstrated objective signs of 
right knee pain while undressing, and when he rose from the 
chair and climbed onto the examining table.  Both knees were 
equal, with no effusion or swelling.  There was no genu varus 
or genu valgum.  Two scars on the right knee were noted; one 
was about 8 centimeters long and was running along the front 
of the right knee, the other was about 4 centimeters long and 
was a continuation of the previous scar.  Both scars were 
flat and well-healed, although the veteran complained of 
numbness along and around both scars.  The right knee joint 
was stable, with the cruciate and collateral ligaments 
maintaining right knee stability.  Lachman, drawer, McMurray 
compression, and varus and valgus stress tests were negative.  
The right knee joint exhibited no clicking or snapping.  
There was some crepitus, mostly in the medial aspect of the 
knee on ranges of motion, but patella apprehension was 
negative.  On flexion of the right knee, the veteran 
complained of pain at 70 degrees, increasing in intensity up 
to 90 degrees, at which point further flexion was prevented 
by pain.  Extension was possible to zero degrees.  There was 
some pain to deep palpation of the medial interarticular 
line.  X-rays revealed mild old trauma involving the medial 
femoral condyle of the right knee, with retained fixation 
screws.  There was mild degenerative joint disease of the 
medial and femoral patellar compartments of the right knee.  
The diagnosis was status post open reduction and internal 
fixation of the medial condyle of the right knee with four 
metal screws, and mild degenerative arthritis, probably post-
traumatic arthritis of the medial and femoro-patellar 
compartments.  The examiner opined that the arthritis was 
likely secondary to the surgical repair.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

At the outset, it is noteworthy that the complaints and 
symptoms of the veteran's service-connected right knee 
disability have remained essentially unchanged throughout the 
appeal period.  Hence, "staged ratings" are not for 
consideration.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's right knee disability has been rated under Code 
5010, for arthritis due to trauma (substantiated by X-ray 
findings), which mandates that the disability be rated as 
degenerative arthritis.  Under Code 5003, degenerative 
arthritis established by X-ray finding will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. 
§ 4.71a.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate codes, a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  [Plate II, reflects that normal 
extension of the knee is to zero degrees, and normal flexion 
is to 140 degrees.]  38 C.F.R. § 4.71a.

38 C.F.R. § 4.71a, Code 5260 provides for a 10 percent rating 
when flexion of a leg is limited to 45 degrees; 20 percent 
when flexion is limited to 30 degrees; and 30 percent when 
flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Code 5261, limitation of extension 
of a leg is rated 10 percent when limited to 10 degrees; 20 
percent when limited to 15 degrees; 30 percent when limited 
to 20 degrees; 40 percent when limited to 30 degrees; and 50 
percent when limited to 45 degrees.  

Here, neither flexion nor extension is limited to a 
compensable degree, even with pain considered.  Consequently, 
the slight degree of limitation of motion shown, along with 
x-ray evidence of arthritis is properly rated 10 percent 
disabling under Codes 5010-5003.  The  right knee disability 
may also be rated under 38 C.F.R. § 4.71a, Code 5257, which 
provides for a 10 percent rating where impairment due to 
subluxation/instability is slight; a 20 percent rating when 
impairment is moderate; and 30 percent impairment is severe.  
The Board finds that here a separate rating under Code 5257 
may be assigned without violating the rule against 
pyramiding, as the retained fixation hardware, catching, and 
swelling reflect impairment separate and distinct from the 
limitation of motion recognized under Codes 5010-5003.  
38 C.F.R. § 4.14.  Consequently, a combined rating of 20 
percent for disability of the right knee based on a 
formulation of 10 percent under Code 5257 and 10 percent for 
limitation of motion under Code 5010 is warranted.  
VAOPGCPREC 23-97 (July 1, 1997).

What remains for consideration is whether any formulation 
permits a combined rating in excess of 20 percent for the 
right knee disability.  First, as the limitation of motion 
shown is noncompensable, a rating in excess of 10 percent for 
limitation of motion is not warranted under Codes 5260, 5261.  
Second, tests for instability and/or subluxation have been 
negative.  Consequently, despite the surgery for internal 
derangement and the fact that there is retained fixation 
hardware with swelling and pain, a higher rating under Code 
5257 is not warranted.  Finally, the scars, of themselves, 
are not shown to produce any impairment not encompassed by 
the ratings under Codes 5257 and 5010-5003, and are not 
separately compensable.  Accordingly, there is no basis for a 
combined rating in excess of 20 percent.


ORDER

A combined 20 percent rating for right knee disability (based 
on a formulation of 10 percent under Code 5257 and 10 percent 
under Code 5010-5003 is granted, subject to the regulations 
governing payment of monetary awards.  


	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

